NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            HAZEL ELIZABETH SCOTT,
                   Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2015-3048
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-0831-13-7351-I-1.
                ______________________

               Decided: October 9, 2015
               ______________________

   HAZEL ELIZABETH SCOTT, Elko, SC, pro se.

    SARA B. REARDEN, Office of the General Counsel,
Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.
                 ______________________

      Before O’MALLEY, PLAGER, and BRYSON, Circuit
                      Judges.
2                                              SCOTT   v. MSPB



PER CURIAM.
    Appellant Hazel E. Scott (“Scott”) appeals the final
decision of the Merit Systems Protection Board (“Board”)
dismissing her appeal of for lack of jurisdiction. Scott v.
Office of Pers. Mgmt., No. AT-0831-13-7351-I-1, 2014 WL
5388205, at *1 (M.S.P.B. Aug. 20, 2014). Because we
agree that the Board lacks jurisdiction over Scott’s ap-
peal, we affirm.
                       BACKGROUND
    On December 21, 2012, in response to Scott’s request
for death benefits, the Office of Personnel Management
(“OPM”) sent her a letter stating that she could not claim
such benefits under the Federal Employees’ Group Life
Insurance (“FEGLI”) program because she “did not have
family option C life insurance at the time of [her] family
member’s death.” Respondent’s Appendix (“R.A.”) 34,
R.A.61.
     On July 16, 2013, Scott filed an appeal of OPM’s deci-
sion with the Board’s Atlanta Regional Office. According
to the appeal form submitted by Scott, OPM had made the
following findings, inter alia, in support of its Final Deci-
sion rejecting her claim: (1) appellant did not carry
FEGLI Option C, Family Insurance at the time of her
retirement; (2) appellant cancelled Option C, Family
Insurance and elected to retain only Basic Life Insurance
Coverage on March 15, 1998; (3) the effective date of
appellant’s retirement was March 27, 1998; (4) appellant
does not have the right to re-elect Option C; (5) there was
no fraudulent tampering or forgery of appellant’s life
insurance documents. R.A.62.
    The Regional Office administrative judge (“AJ”) pre-
siding over Scott’s case issued an Acknowledgment Order
on September 12, 2013, followed by an Order to Show
Cause on October 21, 2013 identifying an issue that fell
within the Board’s jurisdiction. R.A.52-54. The Acknowl-
SCOTT   v. MSPB                                           3



edgement Order informed Scott that, “[i]f your appeal is
timely filed, and within the Board’s jurisdiction, you have
a right to a hearing on the merits of your case.” R.A.55
(emphasis added). The Order to Show Cause stated that
it appeared that the Board “does not have jurisdiction to
review OPM’s determination addressing the appellant’s
issues with FEGLI” and ordered the appellant “to file
evidence and argument to prove that the action at issue is
within the Board’s jurisdiction.” R.A.52-53.
    Scott responded to these orders, claiming that the
MSPB had jurisdiction to review her appeal and that she
never cancelled her insurance. R.A.29-31. Scott also
claimed that the document OPM used to conclude that
she had cancelled her insurance was forged or altered.
R.A.28, R.A.37.
    On November 21, 2013, the Regional Office AJ issued
an Initial Decision dismissing Scott’s appeal for lack of
jurisdiction. As stated in the Order to Show Cause, the
AJ determined that, under 5 U.S.C §§ 8347(d)(1) and
8461(e)(1), an administrative action or order affecting the
rights or interests of an individual under chapter 83 and
chapter 84 of Title 5 may be appealed to the Board. The
AJ determined, however, that FEGLI is not covered under
chapter 83 or chapter 84 of Title 5 and that, therefore, the
Board lacked jurisdiction to review OPM’s decision re-
garding FEGLI.
    Scott then filed a petition for review with the Board at
MSPB Headquarters in Washington, D.C. In addition to
arguing that OPM’s denial was wrongful, Scott also made
a number of allegations against the Board, including,
among others, that the Board failed to follow procedures
during the appeal, failed to evaluate relevant evidence,
and denied her request for a hearing.
   On August 20, 2014, the Board issued a Final Order
denying the petition for review and affirming the Initial
Decision. Scott, 2014 WL 5388205, at *1. The Board
4                                             SCOTT   v. MSPB



reiterated the AJ’s finding that FEGLI is not covered
under the statutes granting the Board jurisdiction over
OPM appeals. Id. at 2. In addition, the Board deter-
mined that there was no evidence that the AJ made any
procedural error and no statutory requirement that the
Board hold a hearing on the threshold question of juris-
diction. Id. at 2-3. The Board found that the AJ had
properly considered only evidence bearing on the jurisdic-
tional issue and not the merits. Id. The Board also
considered Scott’s argument that the AJ dismissed her
appeal in “retaliation” for having “blown the whistle” on
OPM’s alleged fraud. Id. The Board found that appellant
failed to overcome the presumption that AJs are unbiased
because appellant submitted only “vague, unsupported
allegations” that the Board found unpersuasive. Id.
    Scott now appeals the Board’s Final Order to this
court.   We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(9).
                       DISCUSSION
    Our standard of review of Board decisions is limited
by statute. See 5 U.S.C. § 7703(c). We must affirm the
Board’s decision unless it is (1) arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
the law; (2) obtained without procedures required by law,
rule, or regulation having been followed; or (3) unsupport-
ed by substantial evidence. Id. Whether the Board has
jurisdiction to adjudicate a case on appeal is a question of
law, which we review de novo. See Ghannam v. MSPB,
527 Fed. Appx. 862, 864 (Fed. Cir. 2013); Johnston v.
Merit Sys. Prot. Bd., 518 F.3d 905, 909 (Fed. Cir. 2008);
Forest v. Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir.
1995). Although we review the Board’s legal conclusions
de novo, we are bound by its factual determinations
“unless those findings are not supported by substantial
evidence.” Bolton v. Merit Sys. Prot. Bd., 154 F.3d 1313,
1316 (Fed. Cir. 1998).
SCOTT   v. MSPB                                            5



    The Board’s jurisdiction is not plenary; it is limited to
those matters over which it has been given jurisdiction by
law, rule, or regulation. Maddox v. Merit Sys. Prot. Bd.,
759 F.2d 9, 10 (Fed. Cir. 1985). The appellant bears the
burden of establishing by a preponderance of the evidence
that the Board has jurisdiction over her appeal. 5 C.F.R.
§ 1201.56(b)(2)(i).
    The AJ’s Acknowledgment Order and Order to Show
Cause apprised Scott of the Board’s preliminary finding
that it lacked jurisdiction over her appeal and gave her
the opportunity to establish that the Board could exercise
jurisdiction over her appeal. Scott’s response recited no
evidence establishing a basis for the Board’s jurisdiction.
    5 U.S.C. §§ 8347(d)(1) and 8461(e)(1) grant the Board
jurisdiction over appeals of OPM decisions regarding the
administration of the federal retirement system. Lewis v.
Merit Sys. Prot. Bd., 301 F.3d 1352, 1354 (Fed. Cir. 2002).
Specifically, Section 8347(d)(1) authorizes appeals from
final decisions under chapter 83 of Title 5, which governs
the Civil Service Retirement System (“CSRS”), and Sec-
tion 8461(d)(1) authorizes appeals from final decisions
under chapter 84 of Title 5, which governs the Federal
Employees’ Retirement System (“FERS”). Id.
    In contrast, Scott seeks life insurance benefits paid
under the FEGLI Act, 5 U.S.C. §§ 8701-8716, which is
governed by Chapter 87 of Title 5. Pursuant to 5 U.S.C. §
8715, “[t]he district courts of the United States have
original jurisdiction, concurrent with the United States
Claims Court [Court of Federal Claims], of a civil action
or claim against the United States founded on this chap-
ter.” The law, therefore, confers jurisdiction over claims
involving the FEGLI Act on the United States district
courts and the Court of Federal Claims, not on the Board.
Lewis, 301 F.3d at 1353; Richards v. OPM, 97 M.S.P.R.
291, 293 (M.S.P.B. 2004).
6                                             SCOTT   v. MSPB



    Scott’s brief reiterates the same claims she made in
her petition for review by the Board, including alleged
forgery, but fails to cite any evidence, much less prepon-
derant evidence, that the Board has jurisdiction over her
appeal. 5 C.F.R. § 1201.56(b)(2)(i). Scott is not necessari-
ly without recourse, however. If timely, she may appeal
OPM’s decision to an appropriate United States district
court or the Court of Federal Claims.
                       AFFIRMED